     Case 2:19-cv-01970-TLN-EFB Document 13 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PAUL DIXON LEWIS,                                 No. 2:19-cv-1970-EFB P
11                         Plaintiff,
12            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    J.W. MOSS, et al.,
14                         Defendants.
15

16           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

18   U.S.C. § 636(b)(1).

19           On April 8, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. ECF No. 10. The court dismissed the complaint, explained the deficiencies therein,

21   and granted plaintiff thirty days in which to file an amended complaint to cure the deficiencies.

22   Id. The screening order warned plaintiff that failure to comply would result in a recommendation

23   that this action be dismissed. The time for acting has now passed and plaintiff has not filed an

24   amended complaint. Thus, it appears that plaintiff is unable or unwilling to cure the defects in the

25   complaint.

26           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

27   District Judge to this action.

28   /////
                                                       1
     Case 2:19-cv-01970-TLN-EFB Document 13 Filed 05/18/20 Page 2 of 2

 1          Further, it is RECOMMENDED that this action be DISMISSED without prejudice for the
 2   reasons set forth in the April 8, 2020 screening order (ECF No. 10).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: May 18, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
